Case: 15-11094      Document: 00513638737         Page: 1    Date Filed: 08/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-11094
                                                                                   Fifth Circuit

                                                                                 FILED
                                 Conference Calendar                       August 16, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

RODGER JACK DEPUTE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-121-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Rodger Jack DePute raises
an argument that is foreclosed by United States v. Groce, 784 F.3d 291, 294-95
(5th Cir. 2015), in which we held that the knowing use of peer-to-peer file
sharing software triggers application of the distribution enhancement under
U.S.S.G. § 2G2.2(b)(3)(B). Accordingly, the motion for summary affirmance is




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11094   Document: 00513638737    Page: 2   Date Filed: 08/16/2016


                               No. 15-11094

GRANTED, the alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2